EXHIBIT 10.2 Execution Copy PLACEMENT AGENT AGREEMENT This Placement Agent Agreement, dated as of April 30, 2008 (the “Agreement”), among BROADPOINT CAPITAL, INC. (f/k/a FIRST ALBANY CAPITAL INC.) (“Broadpoint”), a New York corporation, and FA TECHNOLOGY HOLDING, LLC, a Delaware limited liability company (“Fund Sponsor”). WHEREAS, Fund Sponsor expects to begin fundraising for a new venture capital fund, FA Technology Ventures III, L.P. (the “Fund”) and to offer, sell and issue limited partner interests in the Fund (“Interests”), as described in the Fund’s Confidential Private Placement Memorandum dated October, 2007 (the “Memorandum”), and to sell Interests to eligible persons as described in theMemorandum and the Fund’s subscription documents; WHEREAS, this Agreement is being entered into pursuant to Section 4 of the Transition Agreement dated as of April 30, 2008 among Broadpoint Securities Group, Inc., Fund Sponsor, FA Technology Ventures Corporation and certain other parties; NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the value of which is hereby acknowledged, the parties hereto agree as follows: 1.Appointment of Placement Agent. (a)The Fund Sponsor hereby appoints Broadpoint as the Fund’s non-exclusive placement agent to privately solicit offers for the purchase of Interests from persons with which Broadpoint and/or its affiliates have pre-existing relationships. (b)Prior to soliciting such offers, Broadpoint will present the Fund Sponsor with a list of the target investors to be solicited (the “Target List”), which Target List shall be subject to the approval of the Fund Sponsor.Any investor on the Target List approved by the Fund Sponsor shall be referred to herein as a Target Investor. (c)Notwithstanding any provision to the contrary herein, the General Partner of the Fund may, at its sole discretion, reject any subscription for Interests in whole or in part at any time prior to acceptance. (d)With respect to the solicitation of offers from Target Investors to purchase Interests, the Fund Sponsor and Broadpoint agree as follows: (i)It being acknowledged that Broadpoint has already approved the form of base offering memorandum that the Fund Sponsor proposes to use in soliciting offers to invest in the Fund, the Fund Sponsor and Broadpoint shall each have the right to approve in advance any changes to such base offering memorandum to be distributed to Target Investors, as well as any form of supplemental offering memorandum or other offering materials distributed to the Target Investors; provided, however, that any such changes, supplements or other materials shall be deemed to be approved by Broadpoint unless Broadpoint objects within 10 days of delivery of such materials and, provided, further, that due diligence material provided to Target Investors, are not subject to prior approval by Broadpoint; (ii)Broadpoint and the Fund Sponsor acknowledge and agree that the Interests have not been and will not be registered under the 1933 Act.Neither the Fund Sponsor nor Broadpoint, nor their affiliates nor any person acting on behalf of the Fund Sponsor or Broadpoint or their affiliates has offered or sold, or will offer or sell, any Interests, by any form of general solicitation or general advertising, including any advertisement, article, notice or other communication published in any newspaper, magazine or similar media or broadcast over television or radio, or any seminar or meeting whose attendees have been invited by any general solicitation or advertising; and (iii)Broadpoint and the Fund Sponsor acknowledge that no action has been or will be taken that would permit a public offering of the Interests in any jurisdiction in which action for that purpose is required.Broadpoint and the Fund Sponsor agree that they will comply with all applicable laws and regulations, make or obtain all necessary filings, consents and approvals, and take such other actions as may be required to permit offers and sales of the Interests in each jurisdiction in which they offer any Interests or distribute the Memorandum or any other sales literature relating to the Interests, in each case at the Fund’s expense. (e)Broadpoint acknowledges that it is not authorized to give any information or to make any representation relating to the Fund or the Interests, other than those contained in the Memorandum and any sales literature provided by the Fund Sponsor. (f)Applications of Target Investors to subscribe for Interests shall be made in writing (by letter or facsimile) to the Fund by completing a subscription document or form, the original of which shall be delivered to the Fund, or in such other manner as may be prescribed by the Fund Sponsor from time to time. (g)The amount of effort to be expended by Broadpoint pursuant to this Agreement in soliciting offers from Target Investors to subscribe for Interests shall be solely within the discretion of Broadpoint.The Fund Sponsor shall have no claim against Broadpoint if Broadpoint elects not to include on the list of Target Investors one or more persons with which Broadpoint or its affiliates have relationships that might be suitable investors in the Fund, if Broadpoint fails to make any efforts or makes only limited efforts to solicit offers to subscribe for Interests from any Target Investors on such list or if any efforts made by Broadpoint to solicit such offers are unsuccessful. (h)Broadpoint will have a reasonable basis to believe immediately prior to making any offer or sale of Interests to any Target Investor that such Target Investor (i) is an “accredited investor,” as that term is defined in Rule 501(a) of Regulation D under the Securities Act of 1933, as amended, (ii) is a “qualified purchaser,” as such term is defined in Section 2(a)(51) under the Investment Company Act of 1940, as amended, and (iii) meets such other eligibility criteria as are set forth in the Memorandum.” (i)Broadpoint will not negotiate on behalf of Fund Sponsor in any negotiations between Fund Sponsor and any of the Target Investors.Broadpoint shall provide commercially reasonable assistance to the Fund Sponsor and the Fund to obtain and provide information required to be included in any securities law filings required to be made by the Fund or the Fund Sponsor with any governmental authority.The Fund Sponsor shall be solely responsible for the proper and timely preparation and filing of such securities law filings. 2.Suspension of Offering.
